United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL AIR
STATION NORTH ISLAND, San Diego, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-356
Issued: September 16, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 21, 2010 appellant filed a timely appeal from a July 14, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration as it was untimely filed and did not establish clear evidence of error. Pursuant to
the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction only over the nonmerit issue in this case. Because more than one year has
elapsed between the most recent merit decision dated July 24, 2006 to the filing of this appeal on
September 21, 2010 the Board lacks jurisdiction to review the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP’s decisions issued prior to November 19, 2008, a claimant had up to one year to file an
appeal. 20 C.F.R. § 501.3(d)(2). For final adverse decisions of OWCP issued on or after November 19, 2008, a
claimant must file an appeal within 180 days of the decision. 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s June 10, 2010 request for
reconsideration on the grounds that it was not timely filed and did not demonstrate clear
evidence of error.
FACTUAL HISTORY
On June 12, 2006 appellant, then a 52-year-old sheet metal worker, filed an occupational
disease claim alleging that in May 2004 she sustained a left knee condition when she fell in the
ladies bathroom. She explained that she had pain in her knees and the physician thought it was
arthritis. Appellant first realized her condition was related to her employment on May 30, 2006.
She stopped work on May 30, 2006 and returned on June 12, 2006. No additional evidence was
received.
In a May 31, 2006 medical report, Dr. James Fait, a Board-certified orthopedic surgeon,
noted that on May 30, 2006 appellant began to experience pain in her knees while she was
walking around at work. He noted a history of left knee osteoarthritis and that she was
previously seen in orthopedics after a fall at work. Dr. Fait diagnosed mild to moderate bilateral
knee degenerative joint disease.
In a June 19, 2006 attending physician’s report, Dr. Benjamin Corpuz Orejudos, a Boardcertified diagnostic radiologist, noted that on May 30, 2006 appellant complained of left knee
pain. He diagnosed mild degenerative narrowing medial right and left knee joint spaces.
In a July 24, 2006 decision, OWCP denied appellant’s claim on the grounds that the
evidence was insufficient to establish that the work activities or that she sustained an injury in
the performance of duty.
On October 2, 2006 appellant requested a review of the written record. She stated that
she sustained a meniscus tear when she fell in the ladies bathroom two years ago. Appellant
resubmitted Dr. Orejudos’ June 19, 2006 report and Dr. Fait’s medical chart records dated
May 30 and 31, 2006. She also submitted handwritten progress notes by an unknown provider
dated July 23 to November 22, 2004, which indicated that she twisted her knee and fell down in
the bathroom several months prior.
In a July 23, 2004 magnetic resonance imaging (MRI) scan report of appellant’s knees,
Dr. Nehal Patel, a Board-certified diagnostic radiologist, diagnosed mild bilateral degenerative
joint disease of her knees.
In a June 13, 2006 report, Dr. Steven R. Schelkun, a Board-certified orthopedic surgeon,
noted appellant’s complaints of acute anterior knee pain for the past two weeks and stated that
she experienced similar problems two years prior, but it resolved. He provided handwritten chart
notes dated from June 15 to July 11, 2006.
By decision dated October 25, 2006, OWCP denied appellant’s request for
reconsideration. It noted that the medical evidence indicated that she fell down in the bathroom,
but the evidence did not establish whether she fell in the bathroom at work in May 2004. The
2

medical evidence was found irrelevant to the issue of whether the May 2004 employment
incident occurred at the time, place and in the manner alleged and therefore did not warrant
further merit review of her claim. OWCP also pointed out that the medical evidence failed to
establish that appellant’s left knee condition resulted from the alleged May 2004 employment
incident.
On June 10, 2010 appellant submitted a request for reconsideration and contended that its
untimeliness be waived because OWCP did not properly advise her of her rights. She addressed
the medical evidence submitted and alleged that the record established that she fell in the
bathroom at work, resulting in her left knee condition. Appellant also provided the names of two
witnesses, but did not include any statements.
In a July 29, 2004 handwritten medical note from her occupational health unit, a
registered nurse stated that appellant complained of a knee injury after falling in a restroom
about two months prior.
In a September 19, 2006 consultation report, Dr. Michael Moreno, Board-certified in
occupational medicine, noted appellant’s history of left knee pain dating back two years.
Appellant stated that the pain began when she fell in a bathroom in 2004 and injured her left
knee. Her left knee pain increased around May 2006, particularly in the medial side of the knee.
Dr. Moreno reviewed appellant’s medical history, which included an August 27, 2006 MRI scan
that showed a degenerative posterior horn medial meniscus tear and degenerative changes
involving the medial compartment. Upon examination, he observed well-localized medial joint
line tenderness, patellofemoral crepitus and medial-sided knee pain. Dr. Moreno did not observe
any effusion or varus or valgus laxity and the Lachman test was negative. X-rays also revealed
degenerative changes involving the medial compartment.
Appellant resubmitted Dr. Patel’s MRI scan reports, Dr. Fait’s May 31, 2006 medical
report and July 23, 2004 and June 15, 2006 handwritten chart notes by an unknown provider.
In a decision dated July 14, 2010, OWCP denied appellant’s request for reconsideration
finding it was untimely and that the evidence failed to establish clear evidence of error. It noted
that the issue in her case was whether she fell in the bathroom at work on May 2004 as alleged,
but she did not submit sufficient evidence to establish that the employment incident occurred at
the time, place and in the manner alleged. OWCP stated that although appellant contended that
she had two witnesses she did not submit their statements and the medical evidence did not
contain records dated from May to June 2004 to corroborate her claimed injury.
LEGAL PRECEDENT
OWCP regulations provide that, in order to be entitled to merit review of OWCP’s
decision, a claimant must file her application for review within one year of the date of that
decision.3 The Board has found that the imposition of this one-year time limitation does not
constitute an abuse of the discretionary authority granted OWCP under section 8128(a) of

3

20 C.F.R. § 10.607(a).

3

FECA.4 OWCP regulations provide that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision.5 This entails a limited review by OWCP of how the evidence submitted with the
reconsideration request bears on the evidence previously of record and whether the new evidence
demonstrates clear error on the part of OWCP.6
To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.7 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.8 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.9 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion.10 The evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP’s decision.11
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.12 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP such that OWCP abused its discretion in
denying merit review in the face of such evidence.13
ANALYSIS
The Board finds that OWCP properly determined that appellant failed to file a timely
request for reconsideration as more than one year had passed from the date of the last OWCP
decision on October 25, 2006 and her request for reconsideration dated June 10, 2010. While
4

See 5 U.S.C. § 8128(a); F.R., Docket No. 09-575 (issued January 4, 2010).

5

20 C.F.R. § 10.607(b).

6

Jimmy L. Day, 48 ECAB 652 (1997); Nelson T. Thompson, 43 ECAB 919, 922 (1992).

7

Nancy Marcano, 50 ECAB 110, 114 (1998); Dean D. Beets, 43 ECAB 1153, 157-58 (1992).

8

Fidel E. Perez, 48 ECAB 663, 665 (1997); M.L., Docket No. 09-956 (issued April 15, 2010).

9

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

10

Leona N. Travis, 43 ECAB 227, 241 (1991).

11

Velvetta C. Coleman, 48 ECAB 367, 370 (1997).

12

James R. Mirra, 56 ECAB 738 (2005).

13

Pete F. Dorso, 52 ECAB 424 (2001); Thankamma Matthews, 44 ECAB 765, 770 (1993).

4

appellant alleged that OWCP failed to advise her of her rights, the Board notes that the 2006
decisions clearly apprised her of the deficiencies in the evidence she submitted and of her
appellate rights, should she seek further review. Accordingly, she must demonstrate clear
evidence of error by OWCP in denying her occupational disease claim.14
The Board finds that appellant’s June 10, 2010 request for reconsideration failed to
establish clear evidence of error. As noted, to establish clear evidence of error a claimant must
submit evidence relevant to the issue, which was decided by OWCP.15 In this case, OWCP
denied appellant’s claim because she failed to submit sufficient evidence demonstrating that the
May 2004 employment incident occurred at the time, place and in the manner alleged. The only
additional factual evidence appellant submitted was an undated, typed statement which addressed
the medical evidence of record and alleged that the record established that she injured her left
knee when she fell in the bathroom at work. Although appellant provided the names of two
witnesses, she did not provide any witness statements. This additional evidence is not positive,
precise and explicit and does not manifest on its face that OWCP’s decision was in error.16 In
addition, the medical evidence submitted does not address the issue of whether the March 2004
employment incident occurred as alleged. Although the medical reports note that appellant
injured her knee when she fell in a bathroom, none of the reports provided a precise date or
indicated whether the bathroom was at her employing establishment. As none of the evidence
raises a substantial question concerning the correctness of the OWCP’s decision, she has failed
to establish clear evidence of error on the part of OWCP in denying further merit review.
CONCLUSION
The Board finds that appellant’s June 10, 2010 request for reconsideration was untimely
filed and failed to demonstrate clear evidence of error.17

14

20 C.F.R. § 10.607(b); see Debra McDavid, 57 ECAB 149 (2005).

15

Marcano, supra note 7.

16

Perez, supra note 8; see also A.F., Docket No. 09-1556 (issued February 23, 2010).

17

The Board notes that appellant submitted additional evidence following the July 14, 2010 nonmerit decision.
Since the Board’s jurisdiction is limited to evidence that was before OWCP at the time it issued its final decision,
the Board may not consider this evidence for the first time on appeal. See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57
ECAB 126 (2005).

5

ORDER
IT IS HEREBY ORDERED THAT the July 14, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 16, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

